Name: Commission Regulation (EEC) No 2535/93 of 14 September 1993 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 232/28 Official Journal of the European Communities 15 . 9 . 93 COMMISSION REGULATION (EEC) No 2535/93 of 14 September 1993 fixing the import levies on milk and milk products known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 2100/93 (3), as amended by Regulation (EEC) No 2387/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2100/93 to the prices HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . 0 OJ No L 215, 30 . 7. 1992, p. 64. (3) OJ No L 190 , 30 . 7. 1993, p. 34. (4) OJ No L 218 , 28 . 8 . 1993, p. 36. 15. 9 . 93 Official Journal of the European Communities No L 232/29 ANNEX to the Commission Regulation of 14 September 1993 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code '  "P"" levy 0403 10 16 (') 2,0834 / kg + 28,35 0403 10 22 24,61 0403 10 24 29,34 0403 10 26 70,55 0403 10 32 (') 0,1 857 / kg + 27,14 0403 10 34 (') 0,2330 / kg + 27,14 0403 10 36 (') 0,6451 / kg + 27,14 0403 90 11 113,68 0403 90 13 177,44 0403 90 19 215,59 0403 90 31 (') 1 ,0643 / kg + 28,35 0403 90 33 (') 1 ,701 9 / kg + 28,35 0403 90 39 (') 2,0834 / kg + 28,35 0403 90 51 24,61 0403 90 53 29,34 0403 90 59 70,55 0403 90 61 (') 0,1857 / kg + 27,14 0403 90 63 (') 0,2330 / kg + 27,14 0403 90 69 (') 0,6451 / kg + 27,14 0404 10 02 26,27 0404 10 04 177,44 0404 10 06 215,59 0404 10 12 113,68 0404 10 14 177,44 0404 10 16 215,59 0404 10 26 (') 0 ,2627 / kg + 21,10 0404 10 28 (') 1 ,701 9 / kg + 28,35 0404 10 32 (') 2,0834 / kg + 28,35 0404 10 34 (') 1,0643 / kg + 28,35 0404 10 36 (') 1 ,7019 / kg + 28,35 0404 10 38 (') 2,0834 / kg + 28,35 0404 10 48 (2) 0,2627 / kg 0404 1 0 52 (2) 1 ,70 1 9 / kg + 6,04 0404 10 54 (2) 2,0834 / kg + 6,04 0404 10 56 (2) 1 ,0643 / kg + 6,04 0404 10 58 (2) 1 ,7019 / kg + 6,04 0404 10 62 (2) 2,0834 / kg + 6,04 0404 10 72 (2) 0,2627 / kg + 21,10 0404 10 74 (2) 1,7019 / kg + 27,14 0404 10 76 (2) 2,0834 / kg + 27,14 0404 10 78 (2) 1,0643 / kg + 27,14 0404 10 82 (2) 1,7019 / kg + 27,14 0404 10 84 (2) 2,0834 / kg + 27,14 0404 90 11 113,68 0404 90 13 177,44 CN code NMe O '7 °"levy 0401 10 10 16,28 0401 10 90 15,07 0401 20 11 22,20 0401 20 19 20,99 0401 20 91 26,93 0401 20 99 25,72 0401 30 11 68,14 0401 30 19 66,93 0401 30 31 130,37 0401 30 39 129,16 0401 30 91 218,11 0401 30 99 216,90 0402 10 11 (4) 113,68 0402 10 19 ( !) (4) 106,43 0402 10 91 C)(4) 1 ,0643 / kg + 28,35 0402 10 99 C)(4) 1,0643 / kg + 21,10 0402 21 11 (4) 177,44 0402 21 17 (4) 170,19 0402 21 19 C)(4) 170,19 0402 21 91 OO 215,59 0402 21 99 (') (4) 208,34 0402 29 1 1 (') O O 1 ,70 1 9 / kg + 28,35 0402 29 15 0)(4) 1,7019 / kg + 28,35 040229 19 0 (4) 1,7019 / kg + 21,10 0402 29 91 O O 2,0834 / kg + 28,35 040229 99 OO 2,0834 / kg + 21,10 0402 91 11 O 37&gt;90 0402 91 19 O 37&gt;90 0402 91 31 O 4738 0402 91 39 O 47&gt;38 0402 91 51 O 130'37 0402 91 59 O 129,16 0402 91 91 O 218 'n 0402 91 99 O 216,90 0402 99 1 1 O 44'65 0402 99 19 O 44&gt;65 0402 99 3 1 O O 1 ,2674 / kg + 24,73 0402 99 39 0 (4) 1,2674 / kg + 23,52 0402 99 91 OO 2, 1448 / kg + 24,73 0402 99 99 (') O 2,1 448 / kg + 23,52 0403 10 02 113,68 0403 10 04 177,44 0403 10 06 215,59 0403 10 12 O 1 ,0643 / kg + 28,35 0403 10 14 O 1,7019 / kg + 28,35 No L 232/30 Official Journal of the European Communities 15. 9 . 93 CN code Note 0 ImP °rt levy 0404 90 19 215,59 0404 90 31 113,68 0404 90 33 177,44 0404 90 39 215,59 0404 90 51 (') 1,0643 / kg + 28,35 0404 90 53 (') 0 1 ,70 1 9 / kg + 28,35 0404 90 59 (') 2,0834 / kg + 28,35 0404 90 91 (') 1 ,0643 / kg + 28,35 0404 90 93 (') (') 1 ,70 1 9 / kg + 28,35 0404 90 99 (') 2,0834 / kg + 28,35 0405 00 1 1 (') 224,49 0405 00 19 ¢ (') 224,49 0405 00 90 273,88 0406 10 20 00 190,80 0406 10 80 (3)(4) 247,11 0406 20 10 HO 370,50 0406 20 90 0 O 370,50 0406 30 10 0 (4) 1 56,20 0406 30 31 OO 143,63 0406 30 39 0 (4) 156'20 0406 30 90 O O 252,92 0406 40 00 OO I41 &gt;56 0406 90 11 OO 215,15 0406 90 13 OO 1^0.35 0406 90 15 OO 1 50,35 0406 90 17 OO 150,35 0406 90 19 OO 370,50 0406 90 21 OO 215,15 0406 90 23 OO 1 50,39 0406 90 25 OO 1 50,39 0406 90 27 OO 1 50,39 0406 90 29 O O 1 50,39 CN code Notc O ImP °rt levy 0406 90 31 OO 1 50,39 0406 90 33 OO 1 50,39 0406 90 35 OO 1 50,39 0406 90 37 OO 1 50,39 0406 90 39 OO 1 50,39 0406 90 50 OO 1 50,39 0406 90 61 OO 370,50 0406 90 63 O O 370,50 0406 90 69 O O 370,50 0406 90 73 OO 1 50,39 0406 90 75 OO 1 50,39 0406 90 77 OO 1 50,39 0406 90 79 OO 1 50,39 0406 90 81 OO 1 50,39 0406 90 85 OO 150,39 0406 90 89 OO 1 50,39 0406 90 93 OO 190&gt;80 0406 90 99 O O 247,1 1 1702 10 10 27,82 1702 10 90 27,82 2106 90 51 27,82 2309 10 15 82,24 2309 10 19 106,72 2309 10 39 100,28 2309 10 59 83,40 2309 10 70 106,72 2309 90 35 82,24 2309 90 39 106,72 2309 90 49 100,28 2309 90 59 83,40 2309 90 70 106,72 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown , multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated . (') Products falling within this code and imported from a third country  for which an IMA 1 certificate, issued in accordance with Regulation (EEC) No 1767/82, is presented,  for which an EUR 1 certificate, issued in accordance with Regulation (EEC) No 1316/93 for Sweden and Regulation (EEC) No 584/92 for Poland, the Czech and Slovak Republics and Hungary, is presented, shall be subject to the levies defined in the said Regulations, respectively. (") The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90 . (') No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.